Exhibit 10.1

 

No. WPCS-1

      Warrant to Purchase 41,067 Shares of
Common Stock (subject
to adjustment)

 

WARRANT TO PURCHASE COMMON STOCK

 

OF

 

PORTALPLAYER, INC.

 

Void after November 17, 2014

 

This certifies that, for services rendered and value received, receipt and
sufficiency of which are hereby acknowledged, GARY JOHNSON, or his registered
assigns (the “Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from PORTALPLAYER, INC., a Delaware corporation (the
“Company”), FORTY-ONE THOUSAND SIXTY-SEVEN (41,067) shares of fully paid and
nonassessable shares of Common Stock of the Company at a purchase price of $4.50
per share. The number, character and Exercise Price of such shares of Common
Stock are subject to adjustment as provided below and all references to “Warrant
Shares” and “Exercise Price” (as defined below) herein shall be deemed to
include any such adjustment or series of adjustments. The term “Warrant” as used
herein shall mean this Warrant, and any warrants delivered in substitution or
exchange therefor as provided herein.

 

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the date hereof and ending at 5:00 p.m., Pacific standard time, on November 17,
2014, and shall be void thereafter (the “Exercise Period”).

 

2. Number of Shares, Exercise Price.

 

(a) This Warrant shall be exercisable for FORTY-ONE THOUSAND SIXTY-SEVEN
(41,067) shares of Common Stock, as adjusted from time to time pursuant to
Section 12 hereof (the “Warrant Shares”).

 

(b) The Exercise Price at which this Warrant may be exercised shall be $4.50 per
share, as adjusted from time to time pursuant to Section 12 hereof (the
“Exercise Price”).

 

3. Exercise of Warrant.

 

(a) Cash Exercise. This Warrant may be exercised by the Holder by (i) the
surrender of this Warrant to the Company, with the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder, at the office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company) during the Exercise Period and (ii) the delivery of
payment to the Company, for the account of the Company, by cash, wire transfer
of immediately available funds to a bank account specified by the Company, or by
certified or bank cashier’s

 

-1-



--------------------------------------------------------------------------------

check, of the Exercise Price for the number of Warrant Shares specified in the
Exercise Form in lawful money of the United States of America. The Company
agrees that such Warrant Shares shall be deemed to be issued to the Holder as
the record holder of such Warrant Shares as of the close of business on the date
on which this Warrant shall have been surrendered and payment made for the
Warrant Shares as aforesaid. A stock certificate or certificates for the Warrant
Shares specified in the Exercise Form shall be delivered to the Holder as
promptly as practicable thereafter. If this Warrant shall have been exercised
only in part, the Company shall, at the time of delivery of the stock
certificate or certificates, deliver to the Holder a new Warrant evidencing the
rights to purchase the remaining Warrant Shares, which new Warrant shall in all
other respects be identical with this Warrant. No adjustments shall be made on
Warrant Shares issuable on the exercise of this Warrant for any cash dividends
paid or payable to holders of record of Common Stock prior to the date as of
which the Holder shall be deemed to be the record holder of such Warrant Shares.

 

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
3(a) hereof, this Warrant may be exercised by the Holder by the surrender of
this Warrant to the Company, with a duly executed Exercise Form marked to
reflect Net Issue Exercise and specifying the number of Warrant Shares to be
purchased, during normal business hours on any Business Day during the Exercise
Period. The Company agrees that such Warrant Shares shall be deemed to be issued
to the Holder as the record holder of such Warrant Shares as of the close of
business on the date on which this Warrant shall have been surrendered as
aforesaid. Upon such exercise, the Holder shall be entitled to receive shares
equal to the value of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant to the Company together with notice of such election
in which event the Company shall issue to Holder a number of shares of the
Company’s Common Stock computed as of the date of surrender of this Warrant to
the Company using the following formula:

 

X =   Y(A-B)            A     

 

Where

   X =   the number of shares of Common Stock to be issued to Holder under this
Section 3(b);      Y =   the number of shares of Common Stock otherwise
purchasable under this Warrant (as adjusted to the date of such calculation);  
   A =   the fair market value of one share of the Company’s Common Stock (at
the date of such calculation);      B =   the Exercise Price (as adjusted to the
date of such calculation).

 

(c) Fair Market Value. For purposes of Section 3(b) hereof, if there exists a
public market for the Company’s Common Stock at the time of such exercise, the
fair market value of one share of the Company’s Common Stock shall mean, as of
any such exercise date:

 

(i) the fair market value of the shares of Common Stock as determined from the
last closing price per share of the Company’s Common Stock on the principal

 

-2-



--------------------------------------------------------------------------------

national securities exchange on which the Common Stock is listed or admitted to
trading, or

 

(ii) the fair market value of the shares of Common Stock as determined from the
last reported sales price per share of the Company’s Common Stock on the Nasdaq
National Market or the Nasdaq Small-Cap Market (collectively, “Nasdaq”) if the
Company’s Common Stock is not listed or traded on any such exchange, or

 

(iii) the fair market value of the shares of Common Stock as determined from the
average of the bid and asked price per share as reported in the “pink sheets”
published by the National Quotation Bureau, Inc. (the “pink sheets”) if the
Company’s Common Stock is not listed or traded on any exchange or Nasdaq, or

 

(iv) if there is no such public market for the Company’s Common stock or if such
quotations are not available, the fair market value per share of the Company’s
Common Stock on the date such notice was received by the Company as reasonably
determined in good faith by the Board of Directors of the Company.

 

(d) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the shares of Common Stock issuable upon such
exercise shall be treated for all purposes as the holder of record of such
shares as of the close of business on such date. As promptly as practicable on
or after such date and in any event within ten (10) days thereafter, the Company
at its expense shall issue and deliver to the person or persons entitled to
receive the same a certificate or certificates for the number of shares issuable
upon such exercise. In the event that this Warrant is exercised in part, the
Company at its expense will execute and deliver a new Warrant of like tenor
exercisable for the number of shares for which this Warrant may then be
exercised.

 

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

 

5. Withholding Taxes. To the extent required by applicable federal, state, local
or foreign law, the Holder or his successor shall make arrangements satisfactory
to the Company for the satisfaction of any withholding tax obligations that
arise in connection with the exercise of the Warrant. The Company shall not be
required to issue any Warrant Shares until such obligations are satisfied. The
Company may permit the Holder to satisfy all or part of his withholding or
income tax obligations by having the Company withhold all or a portion of any
Warrant Shares that otherwise would be issued to him or by surrendering all or a
portion of any Warrant Shares that he previously acquired. Such Warrant Shares
shall be valued at their Fair Market Value on the date when taxes otherwise
would be withheld in cash. In no event may the Holder have Warrant Shares
withheld that would otherwise be issued to him in excess of the number necessary
to satisfy the legally required minimum tax withholding.

 

-3-



--------------------------------------------------------------------------------

6. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

7. Rights of Stockholders. Subject to Sections 10 and 12 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised as
provided herein.

 

8. Transfer of Warrant.

 

(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.

 

(b) Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
8(a) hereof, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing. Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.

 

(c) Transferability and Nonnegotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Notwithstanding the foregoing, no investment representation letter
or opinion of counsel shall be required for any transfer of this Warrant (or any
portion thereof) or any shares of Common Stock issued upon exercise hereof or
conversion thereof (i) in compliance with Rule 144 or Rule 144A of the
Securities Act of 1933, as amended (the “1933 Act”), (ii) by gift, will or
intestate succession by the Holder to his or her spouse or lineal descendants or
ancestors or any trust for any of the foregoing or (iii) to a wholly-owned
subsidiary or constituent

 

-4-



--------------------------------------------------------------------------------

partner (including limited partners), stockholder, member, retired partner or
member of the Holder; provided that in each of the foregoing cases the
transferee agrees in writing to be subject to the terms of this Section 8(c). In
addition, if the holder of the Warrant (or any portion thereof) or any Common
Stock issued upon exercise hereof or conversion thereof delivers to the Company
an unqualified opinion of counsel that no subsequent transfer of such Warrant or
Common Stock shall require registration under the 1933 Act, the Company shall,
upon such contemplated transfer, promptly deliver new documents/certificates for
such Warrant or Common Stock that do not bear the legend set forth in Section
8(e)(ii) hereof. Subject to the provisions of this Warrant with respect to
compliance with the 1933 Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.

 

(d) Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the 1933 Act and with the
limitations on assignments and transfers and contained in this Section 8, the
Company at its expense shall issue to or on the order of the Holder a new
warrant or warrants of like tenor, in the name of the Holder or as the Holder
(on payment by the Holder of any applicable transfer taxes) may direct, for the
number of shares issuable upon exercise hereof.

 

(e) Compliance with Securities Laws.

 

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Common Stock to be issued upon exercise hereof or
conversion thereof are being acquired solely for the Holder’s own account and
not as a nominee for any other party, and for investment, and that the Holder
will not offer, sell or otherwise dispose of this Warrant or any shares of
Common Stock to be issued upon exercise hereof or conversion thereof except
under circumstances that will not result in a violation of the 1933 Act or any
applicable state securities laws. Upon exercise of this Warrant, the Holder
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the shares of Common Stock so purchased are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
for investment, and not with a view toward distribution or resale.

 

(ii) This Warrant and all shares of Common Stock issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with legends in substantially
the following form (in addition to any legend required by state securities
laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE OWNED BY A PERSON, OR
PERSONS, WHO MAY BE CONSIDERED AN AFFILIATE FOR PURPOSES OF RULE 144 UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). NO TRANSFER OF THESE SECURITIES OR ANY
INTEREST THEREIN MAY BE MADE, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, UNLESS THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL,

 

-5-



--------------------------------------------------------------------------------

SATISFACTORY TO IT, THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE
ACT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BY
THE REGISTERED HOLDER HEREOF NOT TO OFFER, SELL, CONTRACT TO SELL, PLEDGE OR
OTHERWISE DISPOSE OF SUCH SECURITIES (THE “LOCK-UP AGREEMENT”) FOR A PERIOD OF
180 DAYS FOLLOWING NOVEMBER 18, 2004, THE DATE OF THE FINAL PROSPECTUS FILED BY
PORTALPLAYER, INC. WITH THE SECURITIES AND EXCHANGE COMMISSION; PROVIDED HOWEVER
THAT IF (1) DURING THE LAST 17 DAYS OF THE INITIAL LOCK-UP PERIOD, PORTALPLAYER
RELEASES EARNINGS RESULTS OR MATERIAL NEWS OR A MATERIAL EVENT RELATING TO
PORTALPLAYER OCCURS OR (2) PRIOR TO THE EXPIRATION OF THE INITIAL LOCK-UP
PERIOD, PORTALPLAYER ANNOUNCES THAT IT WILL RELEASE EARNINGS RESULTS DURING THE
16-DAY PERIOD BEGINNING ON THE LAST DAY OF THE INITIAL LOCK-UP PERIOD, THEN IN
EACH CASE THE LOCK-UP PERIOD WILL BE EXTENDED UNTIL THE EXPIRATION OF THE 18-DAY
PERIOD BEGINNING ON THE DATE OF RELEASE OF THE EARNINGS RESULTS OR THE
OCCURRENCE OF THE MATERIAL NEWS OR MATERIAL EVENT.

 

(iii) The Company agrees to remove promptly, upon the request of the holder of
this Warrant and Securities issuable upon exercise of the Warrant, the legend
set forth in Section 8(e)(ii) hereof from the documents/certificates for such
securities upon full compliance with this Agreement and Rules 144 and 145.

 

9. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock or other shares issuable upon exercise of the Warrant a sufficient number
of shares to provide for the issuance of Common Stock upon the exercise of this
Warrant (and shares of its Common Stock for issuance on conversion of such
Common Stock) and, from time to time, will take all steps necessary to amend its
Amended and Restated Certificate of Incorporation (the “Restated Certificate”)
to provide sufficient reserves of shares of Common Stock issuable upon exercise
of the Warrant. The Company further covenants that all shares that may be issued
upon the exercise of rights represented by this Warrant and payment of the
Exercise Price, all as set forth herein, will be free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously or otherwise specified herein). The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.

 

-6-



--------------------------------------------------------------------------------

10. Notices.

 

(a) In case:

 

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right;

 

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation;

 

(iii) of any voluntary dissolution, liquidation or winding-up of the Company; or

 

(iv) of any redemption or conversion of all outstanding Preferred Stock or
Common Stock;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such stock or securities at the time receivable
upon the exercise of this Warrant) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least
fifteen (15) days prior to the date therein specified.

 

(b) All such notices, advices and communications shall be deemed to have been
received (i) in the case of personal delivery, on the date of such delivery and
(ii) in the case of mailing, on the third (3rd) business day following the date
of such mailing if sent to a United States address and on the tenth (10th)
business day following the date of such mailing if sent to an address outside
the United States.

 

11. Amendments. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Company
and the Holder.

 

-7-



--------------------------------------------------------------------------------

12. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

 

(a) Merger, Sale of Assets, etc. If at any time while this Warrant, or any
portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, or (iii) a sale or transfer of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, as a part of
such reorganization, merger, consolidation, sale or transfer, lawful provision
shall be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 12. The foregoing provisions of this Section 12(b) shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation that are
at the time receivable upon the exercise of this Warrant. If the per-share
consideration payable to the holder hereof for shares in connection with any
such transaction is in a form other than cash or marketable securities, then the
value of such consideration shall be determined in good faith by the Company’s
Board of Directors. In all events, appropriate adjustment (as determined in good
faith by the Company’s Board of Directors) shall be made in the application of
the provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.

 

(b) Reclassification, etc. If the Company, at any time while this Warrant, or
any portion thereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 12. No adjustment shall be made pursuant to this Section 12(b), upon any
conversion or redemption of the Common Stock which is the subject of Section
12(a) hereof.

 

(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant, or any portion thereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, then (i) in the case of a split or subdivision, the Exercise Price for
such securities shall be proportionately decreased and the securities issuable
upon exercise of this Warrant shall be proportionately increased, and (ii) in
the case of a combination,

 

-8-



--------------------------------------------------------------------------------

the Exercise Price for such securities shall be proportionately increased and
the securities issuable upon exercise of this Warrant shall be proportionately
decreased.

 

(d) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired the
holders of the securities as to which purchase rights under this Warrant exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend, then and in each
case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant on
the date hereof and had thereafter, during the period from the date hereof to
and including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 12.

 

(e) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 12, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish reasonably promptly to each Holder of this Warrant a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Company
shall, upon the written request, at any time, of any such Holder, furnish or
cause to be furnished to such Holder a like certificate setting forth: (i) such
adjustments and readjustments; (ii) the Exercise Price at the time in effect;
and (iii) the number of shares and the amount, if any, of other property that at
the time would be received upon the exercise of the Warrant.

 

(f) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 12 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holders of this Warrant against impairment.

 

13. Representations and Covenants of Holder. This Warrant has been entered into
by the Company in reliance upon the following representations and covenants of
the Holder which the Holder hereby makes by execution of this Warrant.

 

(a) Investment Purpose. The right to acquire the Warrant Shares will be acquired
for investment and not with a view to the sale or distribution of any part
thereof, and the Holder has no present intention of selling or engaging in any
public distribution of the same except pursuant to a registration or exemption.

 

(b) Private Issue. The Holder understands (i) that the Warrant Shares issuable
upon exercise of this Warrant are not registered under the 1933 Act or qualified
under applicable state

 

-9-



--------------------------------------------------------------------------------

securities laws on the ground that the issuance contemplated by this Warrant
will be exempt from the registration and qualifications requirements thereof,
and (ii) that the Company’s reliance on such exemption is predicated on the
representations set forth in this Section 14.

 

(c) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

 

(d) Indefinite Holding Period. The Holder understands that it may be required to
hold the Warrant Shares for an indefinite period. The Holder also understands
that any sale of its rights as the Holder to purchase the Warrant Shares which
might be made by it in reliance upon Rule 144 under the 1933 Act may be made
only in accordance with the terms and conditions of that Rule.

 

(e) Accredited Investor. Holder is an “accredited investor” within the meaning
of the Securities and Exchange Rule 501 of Regulation D, as presently in effect.

 

14. Miscellaneous.

 

(a) This Warrant shall be governed by the laws of the State of California as
applied to agreements entered into in the State of California by and among
residents of the State of California.

 

(b) In the event of a dispute with regard to the interpretation of this Warrant,
the prevailing party may collect the cost of attorney’s fees, litigation
expenses or such other expenses as may be incurred in the enforcement of the
prevailing party’s rights hereunder.

 

-10-



--------------------------------------------------------------------------------

(c) This Warrant shall be exercisable as provided for herein, except that in the
event that the expiration date of this Warrant shall fall on a Saturday, Sunday
and or United States federally recognized Holiday, this expiration date for this
Warrant shall be extended to 5:00 p.m. Pacific standard time on the business day
following such Saturday, Sunday or recognized Holiday.

 

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date
hereof.

 

Dated: November 17, 2004

 

PORTALPLAYER, INC.

By  

/s/ Svend-Olav Carlsen

Title

 

Vice President and Chief Financial Officer

HOLDER

/s/ Gary Johnson

 

-11-



--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

 

To: PORTALPLAYER, INC.

 

(1) The undersigned hereby elects to purchase                      shares of
Common Stock of PORTALPLAYER, INC., pursuant to the terms of the attached
Warrant, and ¨ tenders herewith payment of the purchase price for such shares in
full or ¨ elects the net exercise option.

 

(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon conversion thereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, or for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.

 

(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

                              (Name)                     (Name)

 

(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:

 

                    (Name) ________________________         

(Date)

      (Signature)



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

No. of Shares

--------------------------------------------------------------------------------

                             

 

and does hereby irrevocably constitute and appoint Attorney
                                                      to make such transfer on
the books of PORTALPLAYER, INC., maintained for the purpose, with full power of
substitution in the premises.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any applicable state securities laws. Further, the
Assignee has acknowledged that upon exercise of this Warrant, the Assignee
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the shares of stock so purchased are being acquired for
investment and not with a view toward distribution or resale.

 

Dated:                                 .

 

  Signature of Holder